Citation Nr: 0727651	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  05-07 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for bilateral hearing loss and, if so, whether service 
connection is warranted.

2.  Entitlement to service connection for bilateral acute 
otitis media.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had verified active duty from February 1954 to 
January 1960, with over a year of prior service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  

The Board observes that the December 2004 rating decision 
also reopened the veteran's claim of entitlement to service 
connection for tinnitus and denied the claim on the merits.  
Thereafter, in January 2005, the veteran entered a notice of 
disagreement.  In a February 2005 Decision Review Officer 
decision, service connection for tinnitus was granted and an 
initial 10 percent evaluation was assigned, effective 
December 23, 2002.  Such is a complete grant of the benefit 
sought on appeal and, therefore, this issue is not before the 
Board.

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge in September 2006; a transcript of that hearing is 
associated with the claims file.  

The Board notes that, at the time of the veteran's Board 
hearing, he submitted a November 2003 record from Dr. T. 
Davis.  In a written statement received in connection with 
such record, the veteran waived agency of original 
jurisdiction (AOJ) consideration of the evidence.  See 
38 C.F.R. § 20.1304 (2006).  Therefore, the Board may 
properly consider the newly received evidence.

The merits of the issue of entitlement to service connection 
for bilateral hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  In an unappealed decision issued in May 2003, the RO 
denied entitlement to service connection for bilateral 
hearing loss.

3.  Evidence added to the record since the final May 2003 RO 
denial is neither cumulative nor redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the veteran's claim for service 
connection for bilateral hearing loss. 

4.  The medical evidence of record does not demonstrate that 
the veteran has a current diagnosis of acute bilateral otitis 
media.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
final previously denied claim for service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

2.  Acute bilateral otitis media was not incurred in or 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Board's decision to reopen the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is completely favorable and, in that regard, no further 
action is required to comply with the VCAA and implementing 
regulations.  Consideration of the merits of the veteran's 
claim is deferred, however, pending additional development 
consistent with the VCAA.

With respect to the veteran's claim of entitlement to service 
connection for bilateral acute otitis media, the Board finds 
that, for the following reasons, VA has fully complied with 
its duties to notify and assist under the VCAA.  

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  In 
this case, the veteran was provided with a VCAA notification 
letter in May 2004, prior to the initial unfavorable AOJ 
decision issued in December 2004.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the May 2004 
letter advised the veteran of the evidence that VA would 
attempt to obtain and what evidence he was responsible for 
identifying or submitting to VA.  Such letter also informed 
him of the evidence necessary to substantiate his service 
connection claim, namely that there must be evidence of a 
current disability and a nexus between such and service.  
Pertinent to the fourth element, the May 2004 letter advised 
the veteran that if he had any evidence in his possession 
that pertained to his claim to send it to VA.  Moreover, in a 
March 2006 letter, the veteran was provided with additional 
notification pertinent to the evidence necessary to 
substantiate a disability rating and effective date in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, as relevant, the 
veteran's service medical records, VA treatment records, and 
a December 2004 VA examination report were reviewed by both 
the AOJ and the Board in connection with adjudication of his 
claim.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained for an 
equitable disposition of his claim.  Moreover, the veteran 
was provided with a VA examination in December 2004 in order 
to adjudicate his service connection claim.  Based on these 
facts, the Board concludes that the medical evidence of 
record is sufficient to adjudicate the veteran's claim 
without further examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.

II.  Laws Governing Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for 
a hearing loss where the veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss which first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  


III.  New and Material Claim

At his September 2006 Board hearing and in documents of 
record, the veteran contends that he experienced acoustic 
trauma while in the military and, as a result, currently has 
bilateral hearing loss.  Therefore, he claims that service 
connection is warranted for such disability. 

In a rating decision issued in May 2003, the RO denied 
service connection for bilateral hearing loss.  In reaching 
such decision, the RO considered the veteran's service 
medical records, VA treatment records, and a March 2003 VA 
examination report.  The RO determined that service 
connection was not warranted as there was no evidence of 
acoustic trauma or combat noise exposure shown during service 
and there was no evidence of a relationship between the 
veteran's current hearing loss and his military service.  
Specifically, the RO noted that the veteran's service medical 
records showed a history of surgery on his ears in 1939, 
prior to enlistment, at the time of his enlistment 
examination.  During service, the veteran was treated in 
January 1954 for acute otitis media, which resolved without 
residual deficit.  The RO also noted that there was no 
evidence of acoustic trauma or combat noise exposure shown 
during service and there was no diagnosed hearing loss in 
either ear shown at the veteran's service discharge 
examination.  The RO observed that post-service VA treatment 
records and the March 2003 VA examination showed a diagnosis 
of bilateral hearing loss; however, such was initially 
diagnosed in December 2002, 42 years after his service 
discharge.  Additionally, the RO found that a relationship 
between the veteran's current hearing loss and his military 
service was not factually demonstrated by the evidence of 
record.  As such, service connection was denied.

In May 2003, the veteran was advised of the decision and his 
appellate rights.  No timely notice of disagreement was 
received by VA.  In this regard, the Board notes that the 
veteran's application to reopen his claim of entitlement to 
service connection for bilateral hearing loss was received in 
February 2004, which is within one year of the issuance of 
the May 2003 rating decision.  However, such statement cannot 
be construed as a notice of disagreement with the May 2003 
decision as it does not express dissatisfaction or 
disagreement with the decision or indicate a desire for 
appellate review.  See 38 C.F.R. § 20.201 (2006).  Thus, the 
May 2003 decision is final.  38 U.S.C.A § 7105 (West 2002); 
38. C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [2006].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
veteran filed his application to reopen his claim of 
entitlement to service connection for bilateral hearing loss 
in February 2004, the definition of new and material evidence 
effective August 29, 2001, found at 38 C.F.R. § 
3.156(a)(2006), applies in this case:  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The basis of the May 2003 decision was that there was no 
evidence of acoustic trauma or combat noise exposure shown 
during service and there was no evidence of a relationship 
between the veteran's current hearing loss and his military 
service.  Since that decision, a November 2003 record from 
Dr. Davis showing a diagnosis of neurosensory hearing loss, 
December 2004 VA examination reports, and additional 
statements from the veteran, to include his testimony at the 
September 2006 Board hearing, have been received.  

The Board concludes that the evidence received since the RO's 
2003 decision is new in that it was not previously of record.  
It is material because it is not cumulative and redundant of 
the evidence of record at the time of the prior denial.  
Specifically, at the veteran's December 2004 VA examination, 
as well as at his September 2006 Board hearing, he reported 
in-service acoustic trauma consisting of a rocket launcher 
being fired within several feet of his right side during 
basic training and being exposed to missile explosions while 
he worked with surface-to-air missiles.  While the May 2003 
rating decision determined that there was no evidence of in-
service acoustic trauma, the Board finds that the veteran is 
competent to describe the nature and extent of his in-service 
noise exposure and such is consistent with his military 
occupational specialty of missile fire control crewman with 
Nike-Ajax (which is a surface-to-air guided missile system).  
See 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, the newly received 
evidence tends to prove a previously unestablished fact 
necessary to substantiate the underlying claim of service 
connection for bilateral hearing loss, namely in-service 
acoustic trauma.  

Moreover, the newly received evidence demonstrating in-
service acoustic trauma, when considered in connection with 
the remaining evidence of record, to include the veteran's 
service medical records which document partial loss of 
hearing in the right ear as noted on a June 1958 examination 
and "?/15" on whispered and spoken voice tests for the 
right ear as reported on the November 1959 separation 
examination as well as the veteran's current diagnosis of 
bilateral hearing loss, raises a reasonable possibility of 
substantiating his claim.  Accordingly, the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss is reopened.  However, as noted previously, the Board 
finds that further development is necessary and will address 
the merits of such claim in the remand section of this 
decision.

IV.  Service Connection Claim

At his September 2006 Board hearing and in documents of 
record, the veteran contends that he was treated while on 
active duty for bilateral acute otitis media and, therefore, 
service connection is warranted for such disability. 

The veteran's service medical records reflect that, at his 
April 1951 pre-induction examination, he reported that his 
ears were lanced at age 9 in 1939, but such were noted to be 
normal on clinical evaluation at the time of the examination.  
His service medical records show that, in January 1964, he 
was treated in the infirmity for six days for acute otitis 
media.  The remainder of his service medical records are 
negative for any complaints, treatment, or diagnoses 
referable to otitis media.  Additionally, at the veteran's 
November 1959 separation examination, clinical evaluation of 
his ears was normal.  

Post-service VA treatment records do not include any 
complaints, treatment, or diagnoses referable to otitis 
media.  Additionally, the veteran's December 2004 VA ear 
disease examination was unremarkable.  Specifically, upon 
physical examination, both external auricles were without 
deformity and both external auditory canals were free of 
debris.  Also, both tympanic membranes were intact without 
air fluid levels, perforations, retraction pockets, or active 
middle ear disease.  Finally, both mastoids were palpated 
without deformity.  Therefore, the Board concludes that there 
is no current diagnosis of acute bilateral otitis media.  
Without a disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral acute otitis media.  As 
such, that doctrine is not applicable in the instant appeal, 
and his claim must be denied.  38 U.S.C.A. § 5107. 


ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss is granted.

Service connection for acute bilateral otitis media is 
denied.


REMAND

The Board finds that the merits of the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
must be remanded in order to provide proper development in 
accordance with the VCAA.  

As indicated previously, the veteran has a current diagnosis 
of bilateral hearing loss and was exposed to acoustic trauma 
while in service.  The Board notes that a March 2003 VA 
examiner diagnosed bilateral sensorineural hearing loss, but 
failed to offer an opinion on the relationship between such 
disability and the veteran's military service.  Also, at his 
December 2004 VA audiological examination, the examiner 
merely stated that there was no new evidence to 
contraindicate the May 2003 rating decision.  At the 
veteran's December 2004 VA ear disease examination, while no 
opinion regarding the etiology of his bilateral hearing loss 
was offered, the examiner did find that, with regard to the 
veteran's claim of service connection for tinnitus, he had a 
documented history of hearing loss in the right ear in his 
service medical records as well as several episodes of 
concussive noise trauma.  Therefore, the examiner determined 
that it was as likely as not that the veteran's tinnitus was 
directly related to his military activity.  However, to date, 
there has been no comprehensive medical opinion regarding 
whether the veteran's diagnosed bilateral hearing loss is 
directly related to his in-service acoustic trauma.  
Accordingly, the Board finds that a remand is necessary in 
order to afford the veteran an audiological examination so as 
to determine the etiology of his bilateral hearing loss.

Additionally, while on remand, any outstanding treatment 
records from the Phoenix, Arizona, VA Medical Center should 
be obtained.  Specifically, at the veteran's September 2006 
Board hearing, he indicated that he received all of his 
treatment for his bilateral hearing loss at the Phoenix VA 
Medical Center.  The Board notes that the most recent records 
contained in the claims file are dated in December 2002.  As 
such, any outstanding treatment records from the Phoenix VA 
Medical Center dated from December 2002 to the present should 
be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Any outstanding treatment records from 
the VA Medical Center in Phoenix, Arizona, 
dated from December 2002 to the present 
should be requested.  A response, negative 
or positive, should be documented in the 
claims file.  Requests must continue until 
it is determined that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.  

2.  After obtaining the VA treatment 
records identified in the preceding 
paragraph, the veteran should be afforded 
a VA audiological examination.  The 
examiner should review the claims file, to 
include the veteran's service medical 
records with specific attention paid to 
the June 1958 examination showing partial 
loss of hearing in the right ear and the 
November 1959 separation examination 
showing "?/15" on whispered and spoken 
voice tests for the right ear.  The 
examiner should also review the VA 
treatment records, Dr. Davis's November 
2003 statement, and the March 2003 and 
December 2004 VA examination reports.  The 
examiner is requested to identify auditory 
thresholds, in decibels, at frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz.  A 
Maryland CNC Test should also be 
administered to determine speech 
recognition scores.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  The examiner then should offer 
an opinion as to the following question:  
Is it likely, unlikely, or at least as 
likely as not that the veteran's bilateral 
hearing loss is causally related to his 
in-service acoustic trauma or is otherwise 
the result of an incident, injury, or 
disease in service?  (The phrase "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.)  The rationale for all 
opinions should be provided.  

3.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of 
the action taken in the preceding 
paragraphs, the veteran's claim for service 
connection for bilateral hearing loss should 
be readjudicated.  The entirety of the 
evidence should be considered.  If the claim 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


